                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

CIVIL ACTION NO. 19-184-DLB

BRAD ANTHONY WILLIAMS                                                            PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


COVINGTON POLICE DEPT., et al.                                               DEFENDANTS

                                        *** *** *** ***

       Plaintiff Brad Anthony Williams is a pre-trial detainee currently confined at the

Kenton County Detention Center in Covington, Kentucky.              Proceeding without an

attorney, Williams has filed a civil rights action pursuant to 42 U.S.C. § 1983 (Doc. # 2)

and a Motion to Proceed In Forma Pauperis (Doc. # 6). The Court has reviewed the fee

motion and will grant the request on the terms established by 28 U.S.C. § 1915(b).

Because Williams has been granted pauper status in this proceeding, the $50.00

administrative fee is waived. District Court Miscellaneous Fee Schedule, § 14.

       The Court must conduct a preliminary review of Williams’s Complaint because he

has been granted pauper status. 28 U.S.C. § 1915(e)(2), 1915A. A district court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief.

McGore v. Wrigglesworth, 114 F.3d 601, 607–08 (6th Cir. 1997), abrogated on other

grounds by Jones v. Bock, 549 U.S. 199 (2007).             The Court evaluates Williams’s

Complaint under a more lenient standard because he is not represented by an attorney.




                                              1
Erickson v. Pardus, 551 U.S. 89, 94 (2007). At this stage, the Court accepts the plaintiff’s

factual allegations as true. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       The specific allegations of Williams’s Complaint are unclear, as his allegations

ramble and are difficult to follow. However, from what the Court is able to ascertain,

Williams’s Complaint alleges that, beginning around 9:00 p.m. on February 23, 2018, a

string of events occurred that triggered his post-traumatic stress disorder and paranoia.

(Doc. # 2). He alleges that early in the morning (5:25 a.m.) on February 24, Williams’s

friend (Bob), girlfriend (Lori), and dog (Snuffess) were in a bedroom and his dog was

trying to climb into the bed with his friend, Bob. Id. at 2. Williams explains that, “[w]hen I

reached down to get [the] dog, the gun that was in hand accidentally discharged and hit

Bob in the ear.” Id. at 2–3. Williams states that Bob ran into the bathroom and called 911

and Williams’s mom and dad came into the bedroom from the front of the house. Id. at

3. Williams claims that, although he was trying to calm everybody down, he was in a

state of distress. Id. Williams also had a rifle strapped to his arm. Id. Williams then

alleges that the Covington Police entered the home around 5:35 a.m. without announcing

themselves and Williams’s gun “accidently discharged again” right after Williams said he

was setting down the gun. Id. According to Williams, while he was setting down the gun,

he was shot seven times by the police, causing him to suffer from severe physical injuries.

Id.

       Based on these allegations, he claims violations of his Fourth Amendment rights,

the use of excessive force, violations of state and city procedures, and violations of his

Fourteenth Amendment rights against Defendants the Covington Police Department and

individual Covington Police Officers John J. Coulter, Daniel J. Elsbernd, Jared Habermehl



                                              2
and Lt. Matthew W. Winship. Id. at 1–2, 4. As relief, he seeks dismissal of criminal

charges currently pending against him or immunity from prosecution, plus monetary

damages for pain and suffering. Id. at 8.

       However, Williams’s claims all clearly relate to ongoing state criminal proceedings

pending against him in the Kenton County Circuit Court in Commonwealth v. Williams,

No. 18-CR-00315) (Kenton Cir. Ct. 2018) (charging Williams with one count of attempted

murder in violation of K.R.S. § 507.020, three counts of first degree wanton endangerment

in violation of K.R.S. § 508.060, one count of second degree assault in violation of K.R.S.

§ 508.020, and one count of being a persistent felony offender in the first degree in

violation of K.R.S. § 532.080(3)) and Commonwealth v. Williams, No. 18-CR-00316)

(Kenton Cir. Ct. 2018) (charging Williams with one count of being a convicted felon in

possession of a firearm in violation of K.R.S. § 527.040 and one count of being a

persistent felony offender in the second degree in violation of K.R.S. § 532.080(2)). A

review of the Kentucky Court of Justice’s online Court Records shows that these cases

all remain pending.1

       In Younger v. Harris, 401 U.S. 37 (1971), the United States Supreme Court held

that federal courts should not exercise jurisdiction over civil matters in any fashion that

would interfere with ongoing state criminal prosecutions absent truly extraordinary

circumstances. Id. at 44. The rule is “designed to ‘permit state courts to try state cases

free from interference by federal courts,’ . . . particularly where the party to the federal

case may fully litigate his claim before the state court.” Zalman v. Armstrong, 802 F.2d


1      See https://kcoj.kycourts.net/CourtNet (last accessed on January 31, 2020). The Court
may “take judicial notice of proceedings in other courts of record.” See Rodic v. Thistledown
Racing Club, Inc., 615 F.2d 736, 738 (6th Cir.1980) (quoting Granader v. Public Bank, 417 F.2d
75, 82-83 (6th Cir. 1969)). See also FED. R. EVID. 201(b)(2).

                                              3
199, 205 (6th Cir. 1986) (quoting Hicks v. Miranda, 422 U.S. 322, 349 (1975)). “There

are three requirements for proper invocation of Younger abstention: ‘(1) there must be

on-going state judicial proceedings; (2) those proceedings must implicate important state

interests; and (3) there must be an adequate opportunity in the state proceedings to raise

constitutional challenges.’”   Squire v. Coughlan, 469 F.3d 551, 555 (6th Cir. 2006)

(quoting Sun Ref. & Mktg. Co. v. Brennan, 921 F.2d 635, 639 (6th Cir. 1990) (citation

omitted)).

       The criminal charges against Williams remain pending, and he has not suggested

that the state court would not give full and fair consideration to his constitutional claims

as part of a defense to the charges against him. Due respect for the legal process in

state courts precludes any presumption that state courts are unable or unwilling to

safeguard federal constitutional rights. Middlesex Cty. Ethics Comm. v. Garden State Bar

Assoc., 457 U.S. 423, 431 (1982).        Nothing in Williams’s Complaint indicates the

presence of any factor which “render[s] the state court incapable of fairly and fully

adjudicating the federal issues before it” as required to satisfy the “extraordinary

circumstances” exception. See Kugler v. Helfant, 421 U.S. 117, 124 (1975) (indicating

that only “extraordinary circumstances” allow for the “relaxation of the deference to be

accorded to the state criminal process”). Younger abstention is therefore warranted and

appropriate with respect to Williams’s claims. Tindall v. Wayne Cty. Friend of the Court,

269 F.3d 533, 538 (6th Cir. 2001) (“Younger abstention doctrine counsels a federal court

to abstain from adjudicating a matter properly before it in deference to ongoing state

criminal proceedings.”).

       For these reasons, this case will be summarily dismissed without prejudice.



                                             4
       Accordingly, IT IS ORDERED as follows:

       (1)    Williams’s Motion to Proceed In Forma Pauperis (Doc. # 6) is GRANTED.

Section 1915(b)(1) requires a prisoner-plaintiff to pay the $350.00 filing fee for a civil

action as set forth below;

       (2)    The financial documentation filed by Williams indicates that he lacks

sufficient income or assets to pay the initial partial filing fee required by 28 U.S.C.

§ 1915(b)(1)(A), and payment of such fee is therefore DEFERRED;

       (3)    The Clerk of the Court shall open an account in Williams’s name for receipt

of the filing fee. The Clerk shall complete a Notice of Payment Form (Form EDKY 525)

with (a) Williams’s name, (b) his inmate registration number, and (c) this case number.

The Clerk shall serve a copy of this Order and the Notice of Payment Form upon the

Jailer/Warden of the institution in which Williams is currently confined and upon the Office

of the General Counsel for the Department of Corrections in Frankfort, Kentucky;

       (4)    Each month Williams’s custodian shall send the Clerk of the Court a

payment in an amount equal to 20% of his income for the preceding month out of his

inmate trust fund account, but only if the amount in the account exceeds $10.00. The

custodian shall continue such monthly payments until the entire $350.00 filing fee is paid.

28 U.S.C. § 1915(b)(2);

       (5)    Williams’s Complaint (Doc. # 2) is DISMISSED without prejudice;

       (6)    The Court will enter an appropriate Judgment; and

       (7)    This matter is STRICKEN from the Court’s active docket.




                                             5
       This 2nd day of February, 2020.




J:\DATA\ORDERS\ProSe\19-184 Dismissal Order.docx




                                             6
